The plaintiff sued for a penalty of $200, before a justice of the peace, and the defendant denied the allegations of the complaint and pleaded the statute of limitations. On appeal in the Superior Court the plaintiff asked leave to amend his complaint by inserting a second cause of action, which was refused. He claimed the right, as of course, under the Code, sec. 272. The motion, coming after   (92) the time for answering had expired, and after answer had been filed, was too late, as a matter of course. The privilege of amending is *Page 100 
at the discretion of the court, and its decision is not reviewable. Comrs.v. Blair, 76 N.C. 136; Kron v. Smith, 96 N.C. 389; Clark's Code, p. 220.
Affirmed.
Cited: Whitaker v. Dunn, 122 N.C. 104; Goodwin v. Fertilizer Works,123 N.C. 162.